IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0830
                               Filed August 3, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GEORGE LAMAR BARRON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Des Moines County, Jennifer S.

Bailey, District Associate Judge.



      George Barron appeals his conviction for operating a vehicle while

intoxicated, first offense. AFFIRMED.



      Bret R. Larson of Orsborn, Mitchell, Goedken & Larson, P.C., Ottumwa, for

appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Tabor and May, JJ.
                                          2


MAY, Judge.

       George Barron appeals his conviction of operating a vehicle while

intoxicated, first offense (OWI). We affirm.

       During an overnight patrol shift, two police officers came across an idling

vehicle in the travel lane of a residential street in Burlington. Barron was inside—

slumped over and covered in vomit. Barron was charged with OWI. A jury found

him guilty. Barron appeals, arguing there is insufficient evidence to support his

conviction.

       We review “challenges to the sufficiency of the evidence for the correction

of legal error.” State v. Banes, 910 N.W.2d 634, 637 (Iowa Ct. App. 2018). We

view “the evidence in the light most favorable to the State.” Id. And we consider

“all reasonable inferences that may be fairly drawn from the evidence.”            Id.

However, we do not weigh evidence, consider the credibility of witnesses, nor do

we attempt to resolve evidentiary disputes. State v. Nichter, 720 N.W.2d 547, 556

(Iowa 2006). We limit our review solely to test evidentiary sufficiency: so long as

substantial record evidence supports the verdict, we will affirm it. State v. Sanford,

814 N.W.2d 611, 615 (Iowa 2012). “Evidence is substantial if it would convince a

rational trier of fact that the defendant is guilty beyond a reasonable doubt.” State

v. Hearn, 797 N.W.2d 577, 579–80 (Iowa 2011) (citation omitted).

       Barron claims that the State failed to introduce evidence that he “operated”

a vehicle. He also suggests that—due to his impaired state at the time of the

stop—he could not form the intent to operate his vehicle.

       Barron’s conviction is supported by substantial evidence. First, Barron’s

unconscious state did not prevent him from “operating” the vehicle. See State v.
                                           3


Murray, 539 N.W.2d 368, 369–70 (Iowa 1995) (sleeping in an idling vehicle is

“operating” a vehicle for the purposes of the OWI statute). Police found Barron

unconscious while his car idled in a traffic lane. This is sufficient for a jury to find

that Barron “operated” his vehicle within the meaning of the OWI statute. See

State v. Mussehl, No. 03-1989, 2005 WL 1105249, at *2 (Iowa Ct. App. May 11,

2005) (holding undisputed evidence that defendant was “in the driver’s side of the

truck, the truck was running, and both the headlights and brake lights were on” is

“sufficient to establish that the vehicle was being operated”). Secondly, OWI is a

general intent crime, and the State must only show that Barron intended to operate

his vehicle and that he did so while intoxicated. See State v. Conner, 377 N.W.2d

664, 667 (Iowa Ct. App. 1985). A jury could infer Barron intended to operate the

vehicle based on the fact that he was discovered behind the wheel of an idling

vehicle.

       Because we find substantial record evidence to support the jury’s findings,

we affirm.

       AFFIRMED.